DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 13, 19-22, 30, 37, 41, 46, 51 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 19-22, 30, 37, 41, 46, 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milburn et al. (US 20060229265 A1; of record) in view of Bannister et al. (US 20140162988 A1; of record).
Claim 1 is drawn to a method of treating cystic fibrosis in a subject comprising administering to the subject a composition comprising nicotinamide riboside and pterostilbene.
Milburn et al. disclose that nicotinamide riboside and analogs thereof can be used to treat diseases or conditions, such as diabetes/insulin resistance, hyperlipidemia and obesity (see page 1, [0007]). Furthermore, Milburn et al. disclose that nicotinamide riboside and its analogs directly or indirectly activate sirtuins (i.e.; are "sirtuin modulating compounds"), such as the human protein SIRT1 (see page 1, [0007]). Also, Milburn et al. disclose that the sirtuin modulating compounds (which includes nicotinamide riboside and analogs thereof) can be used to treat a wide variety of diseases and disorders including, inflammation (see page 24, [0337]). In addition, Milburn et al. disclose the sirtuin-modulating compounds that increase the level and/or 
The difference between Applicant’s claimed method and the method taught or suggested by Milburn et al. is that Applicant administered composition also comprises pterostilbene.   
Bannister et al. discloses pharmaceutical compositions, methods of preparing such pharmaceutical compositions, and methods and uses of treating a chronic inflammation and/or an inflammatory disease in an individual using such pharmaceutical compositions (see abstract).
Also, Bannister et al. disclose that a disorder exhibiting chronic inflammation as a symptom include cystic fibrosis (see page 22, [0166]). Furthermore, Bannister et al. disclose that a therapeutic compound may be an Aglycone, and that a suitable Aglycone drug include Pterostilbene (see page 8, [0073]). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Milburn et al. and Bannister et al., to treat cystic fibrosis a subject comprising administering a composition comprising a combination of nicotinamide riboside and pterostilbene to said subject, since nicotinamide riboside and pterostilbene have the same utility of treating cystic fibrosis, and also because a skilled artisan would reasonably be expected to prepare a composition comprising a combination of the compounds taught by Milburn et al. and Bannister et al., to treat cystic fibrosis based on factors such as the severity of the fibrosis and the type of subject or individual treated. 
  One having ordinary skill in the art would have been motivated in view of Milburn et al. and Bannister et al., to treat cystic fibrosis a subject comprising administering a composition comprising a combination of nicotinamide riboside and pterostilbene to said subject, since 
It should be noted that it is obvious to administer an additional or second therapeutic has the same utility of treating cystic fibrosis such as to improve the treatment and/or based on factors such as the severity of the fibrosis and the type of subject or individual treated.
Also, it is obvious to use administer an anti-inflammatory conjointly since Milton et al. disclose that an anti-inflammatory can be used. Furthermore, it is obvious to administer the composition in one or more doses, especially since Milburn et al. disclose their method may comprise administering (the sirtuin-modulating compound (which includes nicotinamide riboside)) daily or, every other day, or once a week, a dose, e.g., in the form of a pill, to a subject; and Bannister et al. disclose that for instance, treatment of a chronic inflammation may comprise a one-time administration of an effective dose of a pharmaceutical composition (which can comprise pterostilbene) disclosed herein, and alternatively, treatment of a chronic inflammation may comprise multiple administrations of an effective dose of a pharmaceutical composition carried out over a range of time periods, such as, e.g., once daily, twice daily, trice daily, once every few days, or once weekly.  It should be noted that it is obvious to administer nicotinamide riboside in a dose of at least 200 mg or at least 550 mg of nicotinamide riboside, especially since Milton et al. disclose administering or dosing mice with 1000 mg/kg, 500 mg/kg, or 300 mg/kg of nicotinamide mononucleotide (NMN) (also a sirtuin-modulating compound) to mice. Also, it is obvious to administer the composition in different milligrams (mg) of pterostilbene based on .

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Milburn et al. (US 20060229265 A1) in view of Bannister et al. (US 20140162988 A1) as applied in claim 1 above and further in view of Davis (American Journal of Respiratory and Critical Care Medicine. 173(5):475-482 (2006); of record).
Claim 11 is drawn to a method of increasing ion channel transport in epithelial cells in the lungs, digestive tract, or reproductive tract of a subject with cystic fibrosis, comprising
administering to the subject a composition comprising nicotinamide riboside and pterostilbene.
The difference between Applicant’s claimed method and the method taught or suggested by Milburn et al. and Bannister et al. is that Milburn et al. and Bannister et al. do not disclose 
that ion channel transport is increased in epithelial cells in the lungs, digestive tract, or reproductive tract of the subject with cystic fibrosis.
	Davis discloses that the basic physiologic cystic fibrosis defect is a defect in ion transport and that ion transport defect occurs in cystic fibrosis (see abstract and page 477, col. 1, paragraph 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Milburn et al., Bannister et al. and Davis, to treat cystic fibrosis a subject comprising administering a composition comprising a combination of nicotinamide riboside and pterostilbene to said subject, since nicotinamide riboside and pterostilbene have the same utility of treating cystic fibrosis, and also because a skilled artisan would reasonably be expected to prepare a composition comprising a combination of the compounds taught by Milburn et al. and Bannister et al., to treat cystic fibrosis based on factors such as the severity of the fibrosis and the type of subject or individual treated; and also to expect that the treatment of cystic fibrosis would also involve an increase in ion transport since Davis disclose that ion transport is defective in cystic fibrosis. 
  One having ordinary skill in the art would have been motivated in view of Milburn et al., Bannister et al. and Davis, to treat cystic fibrosis a subject comprising administering a composition comprising a combination of nicotinamide riboside and pterostilbene to said subject, since nicotinamide riboside and pterostilbene have the same utility of treating cystic fibrosis, and also because a skilled artisan would reasonably be expected to prepare a composition comprising 

Claim 13 is drawn to a method of reducing sticky mucus in the lungs, digestive tract, or
reproductive tract in a subject with cystic fibrosis, comprising administering to the subject a
composition comprising nicotinamide riboside and pterostilbene.
The difference between Applicant’s claimed method and the method taught or suggested by Milburn et al. and Bannister et al. is that Milburn et al. and Bannister et al. do not disclose 
that sticky mucus in the lungs, digestive tract, or reproductive tract is reduced in the subject with cystic fibrosis.
	Davis discloses that the basic physiologic cystic fibrosis defect is a defect in ion transport and that ion transport defect occurs in cystic fibrosis (see abstract and page 477, col. 1, paragraph 3).  Furthermore, Davis discloses that cystic fibrosis was believed to arise from abnormal mucus pugging of exocrine ducts (see abstract) and was first recognized as a disease of mucus plugging of glandular ducts (see page 475, col. 1, paragraph 2).  Also, Davis discloses that the thick sticky mucus clogging the ducts of mucus glands throughout the body (see page 475, col. 1, paragraph 2).  In addition, Davis discloses that the term 'cystic fibrosis' applies to patients with a lesion in a cAMP regulated chloride channel, CFTR, that is expressed in many epithelial cells, including sweat duct, airway, pancreatic duct, intestine, biliary tree, vas deferens (see page 475, col. 1, paragraph 1).

  One having ordinary skill in the art would have been motivated in view of Milburn et al., Bannister et al. and Davis, to treat cystic fibrosis a subject comprising administering a composition comprising a combination of nicotinamide riboside and pterostilbene to said subject, since nicotinamide riboside and pterostilbene have the same utility of treating cystic fibrosis, and also because a skilled artisan would reasonably be expected to prepare a composition comprising a combination of the compounds taught by Milburn et al. and Bannister et al., to treat cystic fibrosis based on factors such as the severity of the fibrosis and the type of subject or individual treated; and also to expect that the treatment of cystic fibrosis would also involve a decrease in sticky mucus in the lungs, digestive tract, or reproductive tract since Davis discloses that sticky mucus occurs in cystic fibrosis such as airways (which include the lungs) and intestine (i.e.; part of the digestive tract). 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623